NO. 12-17-00014-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE                                      §    APPEAL FROM THE 279TH
MARRIAGE OF GLENNDELL
WALKER AND JANET CEASAR AND                               §    JUDICIAL DISTRICT COURT
IN THE INTEREST OF G.W.J.
AND G. W., CHILDREN                                       §    JEFFERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On January 4, 2017, the clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before January 19, 2017, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request.
         Also on January 4, we notified Appellant that her notice of appeal failed to comply with
the rules of appellate procedure. See TEX. R. APP. P. 9.5, 25.1(e), 37.1. The notice warned that,
unless Appellant filed a proper notice of appeal on or before February 3, the appeal would be
referred to the Court for dismissal. The deadline has passed and Appellant has not filed a
compliant notice of appeal or otherwise responded to this Court’s January 4 notice.
         Because Appellant has failed, after notice, to comply with Rules 5, 9.5, and 25.1 of the
Texas Rules of Appellate Procedure, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered February 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 15, 2017


                                         NO. 12-17-00014-CV


                       IN THE MATTER OF THE MARRIAGE OF
                   GLENNDELL WALKER AND JANET CEASAR AND
                  IN THE INTEREST OF G.W.J. AND G. W., CHILDREN,


                                Appeal from the 279th District Court
                         of Jefferson County, Texas (Tr.Ct.No. F-226,294)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.